Exhibit 10.1

 

LOGO [g44532ex10_1-pg001.jpg]   

Gregg L. Engles

Chairman and Chief Executive Officer

  

November 3, 2009

Mr. Joe Scalzo

5770 Charlou Drive

Cherry Hills Village, CO 80110

Dear Joe:

Congratulations on your promotion to Chief Operating Officer for Dean Foods
Company. This position will report to me.

Here are the specifics of your offer:

Effective Date

Your new position is effective immediately.

Base Salary

You will be paid $33,333.34 on a semi-monthly basis, less payroll taxes, which
equates to an annual salary of $800,000 (+8.8%), less payroll taxes. Your salary
will be reviewed annually (next in March 2010).

Annual Incentive Opportunity

Effective November 1, 2009, you will be eligible to earn an annual incentive as
a participant in the Dean Foods Corporate Short-Term Incentive Plan with a
target amount equal to 100% of your annualized base salary, subject to the
achievement of certain financial targets for Dean Foods and certain individual
objectives. For 2009, your incentive will be prorated based on the amount of
time you served as President, WhiteWave / Morningstar (and participating in the
Whitewave / Morningstar / Dean Foods Short-Term Incentive Plan) and as Chief
Operating Officer for Dean Foods Company.

Long Term Incentive Compensation – Special Promotion Grant

On November 3, 2009, and subject to Compensation Committee approval, you will be
granted restricted stock units having a value of $300,000 (representing
approximately 15,000 restricted stock units based on current valuation). Your
actual grant will be calculated based on the closing price of Dean Foods stock
on the date of grant. The restricted stock units will vest in equal installments
over a period of three years, beginning on the first anniversary of the date of
the grant. In February 2010, you will be eligible for a Long Term Incentive
grant commensurate with the position of Chief Operating Officer for Dean Foods
Company. The amount and nature of any future long-term incentive awards will be
determined by the Board of Directors.



--------------------------------------------------------------------------------

Benefits

You will continue to be eligible for FlexSelect benefits (medical, dental,
vision), 401k, Executive Deferred Compensation, Supplemental Executive
Retirement Plan (SERP), and more.

Conclusion

Joe, I am very excited about your new opportunity, and I look forward to your
future contributions to Dean Foods.

 

Best regards, /s/ Gregg L. Engles Gregg L. Engles Chairman and Chief Executive
Officer

 

Agreed and accepted:

/s/ Joe Scalzo

Joe Scalzo

November 3, 2009

Date